UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

    
   
  
    

MOHAMEMAD AHMAD GHULAM
RABBANT,

1&4.
Civ. No. 05-1607 (GK)

Petitioner/Plaintiff;
v.
BARACK H. OBAMA, et al.,

Respondents/Defendants.

{PM}, ORDER GRANTING

MOTION FOR ADMISSION PRO HAC VICE OF SHELBY SULLIVAN-BENNIS
Upon consideration of the Motion for Admission Pro Hac Vice of Shelby

Sullivan-Bennis in the above-captioned matter and the Declaration of Shelby Sullivan-

 

Bennis in support thereof, it is this 1‘24 day of J/‘ﬂ ﬂ 9 4. a”? , 2016, hereby
ORDERED, that the Motion ‘for Admission Pro Hac Vice of Shelby Sullivan-

Bennis is GRANTED; and it is,
FURTHER ORDERED, that Shelby Sullivan-Bennis is allowed to appear pro

hac vice in court proceedings in the above-captioned matter.

C.
RD E C. LAMBERTH
US. District Judge